t c summary opinion united_states tax_court rao v and sunanda madduri petitioners v commissioner of internal revenue respondent docket no 4798-08s filed date rao v and sunanda madduri pro sese matthew a mendizabal for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 in a stipulation of settled issues respondent and mr madduri agreed that mr madduri received dollar_figure from outer bay technologies inc outer bay as compensation_for services that should have been reported on line of petitioners’ form_1040 rather than on line of petitioners’ schedule c respondent did not assert a claim under sec_6214 for the increased deficiency that will result from the disallowance of petitioners’ claimed deductions for sec_179 expenses and sec_280a expenses for the business use of their home pursuant to sec_179 and sec_280a petitioners did not contest respondent’s position which respondent argued at trial and which was set out in respondent’s pretrial memorandum the court therefore considers the issues tried by consent under rule b respondent has met his burden of proving that petitioners are not entitled to deduct those expenses on their schedule c profit or loss from business see rule a see also sec_1sunanda madduri mrs madduri did not appear at trial or sign the stipulation of facts the court will dismiss mrs madduri for failure properly to prosecute and will enter a decision against her consistent with the decision entered against rao v madduri mr madduri b a 280a c in addition mr madduri did not assert that petitioners are otherwise entitled to deduct any portion of those expenditures as unreimbursed employee_expenses on their schedule a itemized_deductions consequently those issues are deemed conceded the issue remaining2 for decision is whether petitioners are liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioners resided in california during mr madduri was employed by gemstone systems inc gemstone and outer bay mr madduri also worked as a software consultant for centerboard inc centerboard for mr madduri received forms w-2 wage and tax statement from gemstone and outer bay that reported his income of dollar_figure and dollar_figure respectively as wages tips other comp those forms w-2 also show that the employers withheld 2in the stipulation of settled issues the parties also agreed that petitioners received a taxable refund of dollar_figure from the state of california during that they failed to report adjustments to petitioners’ self-employment_tax and their deduction therefor are computational and are to be resolved consistent with the court’s decision pursuant to sec_164 sec_1401 and sec_1402 and petitioners’ claimed deductions related to their mercedes ml500 which was placed into service before federal income taxes and social_security and medicare fica_taxes and that those employers had established sec_401 accounts for mr madduri mr madduri also received a form misc miscellaneous income from centerboard that reported mr madduri’s income of dollar_figure as nonemployee compensation this form 1099-misc shows that centerboard did not withhold federal income or fica_taxes and that it did not establish a sec_401 account for mr madduri mr madduri reported the income he received from gemstone on line of petitioners’ form_1040 u s individual_income_tax_return mr madduri however reported the income he received from outer bay and centerboard on a schedule c mr madduri believed that he was an independent_contractor rather than an employee of outer bay because he had informed outer bay that he was going to gemstone as a regular employee and he thought it was a short-term contract in short mr madduri reported dollar_figure sic of form_w-2 wages on line of their form_1040 and a net profit of dollar_figure on their schedule c 3apparently the rounded amount consists of dollar_figure gemstone wages dollar_figure mrs madduri’s macy’s wages dollar_figure sec_401 income excluded from mr madduri’s taxable wages in excess of the maximum allowable exclusion dollar_figure medical fsa income income excluded from mr madduri’s taxable wages in excess of the maximum allowable exclusion dollar_figure 4the rounded amount consists of dollar_figure outer bay wages dollar_figure centerboard nonemployee compensation - dollar_figure total expenses - dollar_figure sec_280a expenses for the continued respondent on the other hand determined that petitioners received and failed to report taxable wages total of dollar_figure consisting of dollar_figure gemstone wages dollar_figure mrs madduri’s macy’s wages dollar_figure outer bay wages in pertinent part respondent proposed the following adjustments item taxable wages taxable_income tax shown on return dollar_figure big_number big_number reported to irs or as corrected dollar_figure big_number big_number respondent however made no adjustments to the items reported on petitioners’ schedule c discussion initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id continued business use of their home dollar_figure in pertinent part sec_6662 and b and imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the term understatement means the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax imposed that is shown on the return less any rebate as defined by sec_6211 sec_6662 the amount of the understatement is reduced by the portion of the understatement that is attributable to the taxpayer’s tax treatment of the item if there is or was substantial_authority for the treatment or any item if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the taxpayer’s tax treatment of the item sec_6662 5because the court finds that petitioners substantially understated their income_tax the court need not discuss whether they were negligent or disregarded rules or regulations see sec_6662 fields v commissioner tcmemo_2008_207 petitioners have not proven that they satisfy the substantial_authority and adequate_disclosure provisions see sec_6662 thus as determined in the notice_of_deficiency the difference between the correct and reported taxes is dollar_figure which exceeds percent of the tax required to be shown of dollar_figure see sec_6662 the court therefore finds that petitioners substantially understated their income_tax and that respondent has met his burden of production sec_6664 however provides an exception to the sec_6662 penalty no penalty is imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause therefor and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id 6the court notes that these figures will increase to take into account the parties’ concessions and adjustments for computational matters see supra note mr madduri testified that through an innocent mistake he reported on schedule c the income he received as compensation_for services even though outer bay reported the income as wages tips other comp on a form_w-2 that was provided to him mr madduri testified that he believed that he was not an employee of outer bay because he was working as a short-term contractor performing consulting mr madduri testified that when he asked outer bay for a form_1099 he was told that because there were only a few months left on the contract outer bay wanted to continue on a form_w-2 since he was on a form_w-2 in the preceding year and did not have his own corporation according to mr madduri turbo-tax allowed him to put w-2 into schedule c so then he thought it is legal mr madduri had the responsibility to determine and to substantiate his status as an independent_contractor in order to report his income on schedule c see sec_6001 higbee v commissioner supra pincite rusley v commissioner tcmemo_2003_2 d’acquisto v commissioner tcmemo_2000_239 see also sec_31_3121_d_-1 sec_31_3401_c_-1 and b employment_tax regs mr madduri did not do so mr madduri performed no inquiry whatsoever into his status as an independent_contractor or employee mr madduri consciously reported the outer bay income on a schedule c and relied solely on his mistaken belief that he was an independent_contractor moreover in view of the facts and circumstances here the court finds that mr madduri’s mistaken belief was neither reasonable nor in good_faith specifically mr madduri worked as a software consultant for centerboard and received in a form 1099-misc reporting his income as nonemployee compensation while outer bay and gemstone provided him with forms w-2 reporting his income as wages tips other comp outer bay and gemstone funded a sec_401 account for mr madduri while centerboard did not outer bay and gemstone withheld federal income and fica_taxes while centerboard did not his salary work hours and projects at outer bay did not significantly change in despite the purported consulting contract and he willingly accepted the form_w-2 from outer bay and did not seek corrected forms w-2 or 1099-misc from outer bay see d’acquisto v commissioner supra in addition mr madduri provided no evidence of the purported consulting contract with outer bay and called no witnesses to corroborate his testimony about the purported consulting contract see id although mr madduri explained that outer bay was acquired by hewlett-packard and that it allegedly said that it could not help him the court nonetheless does not accept his self-serving explanation see 7the terms qualified_pension profit-sharing and stock_bonus_plans include trusts created or organized in the united_states and forming part of a stock bonus pension or profit- sharing plan of an employer for the exclusive benefit of his employees or their beneficiaries sec_401 emphasis added 294_f2d_328 4th cir the court may reject a taxpayer’s uncorroborated testimony affg 34_tc_845 in short petitioners have not established that they acted with reasonable_cause and in good_faith respondent’s determination is sustained to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
